*694ON MOTION FOR REHEARING.
Stayton, Associate Justice.
This cause has been, carefully considered on the motion for rehearing, and we see no good reason for granting the motion.
Viewed in any light in which the case may be, it is but too apparrent that it is sought in this case, by a direct proceeding in the district court, to set aside an order of sale and a decree confirming a sale, both of which were made by a probate court in the exercise of the jurisdiction conferred on it by the constitution.
To accomplish this purpose in the manner pursued, the district court must have possessed an original jurisdiction over the matter, as no effort was made whatever to take such steps as would call into action the appellate jurisdiction which under the constitution the district courts have for the purpose of revising the actions of county courts in matters of probate.
The appellees had a means by which they could have had a revision of the orders in probate, of which they complain, which would have called into action the appellate jurisdiction of the district court; and if by failure to avail themselves of such remedies as the law gave them they have suffered loss, it is to be attributed to their own fault, and not to any defect in the law.
There is, however, to be drawn from the opinion heretofore rendered, that the county courts in probate matters have the power, by bill of review filed within two years after an order or decree with which a party may be dissatisfied has been rendered, to review any order which such court may make; we do not so understand the law, but, on the contrary, understand that the judgments and decrees of the county courts, sitting in probate, in reference to other matters than proceedings to revoke the probate of a will, or such matters as by statute such courts are authorized by bill of review to revise, are governed by the same rules in regard to their final judgments which govern other courts as to the finality of their judgments after the close of a term.
.In common with all other courts, they have the power, when a judgment, order or decree has been entered without jurisdiction, or when obtained by fraud or such other means as are held to render the judgments, orders or decrees void, so to declare them at any time.
That a proceeding to revoke the probate of a will may be instituted in the court in which the will was probated, within the time prescribed, was recognized in Franks v. Chapman, 61 Tex., 576; as it was held in Franks v. Chapman, 60 Tex., 46, that in such case the dis*695trict court, in such matter, had no original jurisdiction. Except as it is given by statute, a probate court has no power by bill of review to revise its own decisions. The laws provide that this shall be done by some appellate proceeding in the district courts.
[Opinion delivered December 19, 1884.]
This matter is referred to that misconceptions upon this subject may not arise from the language used in the former opinion.
The motion for rehearing is overruled.
Motion overruled.